o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc ita b04 conex-125654-11 number release date uil the honorable barbara boxer united_states senator montgomery street suite san francisco ca attention ----------------------- dear senator boxer i am responding to your inquiry of june on behalf of your constituents ---------- -------------------------------and -------------------- they wrote about difficulties that they experienced filing their federal_income_tax returns for as a same-sex married couple in california the irs has taken the position that because federal tax law respects california community_property law registered domestic partners and same-sex married couples in california must each report one-half of their community_income for federal_income_tax purposes chief_counsel_advice issued date the irs is aware that the extension of community_property_laws to same-sex couples in california has caused some taxpayers to incur increased tax_return preparation fees and has raised some additional legal and compliance issues the irs is currently reviewing these issues and considering how best to ensure that same-sex couples receive the information they need to timely and accurately complete their federal_income_tax returns your constituents asked us to clarify whether social_security_benefits are community_income and how registered domestic partners and same-sex married couples should treat self-employment_income generally state law determines whether an item_of_income constitutes community_income as noted above federal tax law generally respects state property law characterizations and definitions u s v mitchell 403_us_190 accordingly if social_security_benefits are community_income under california law then they are also community_income for federal_income_tax purposes if social_security_benefits are not community_income under california law then they are not community_income for federal_income_tax purposes conex-125654-11 if trade_or_business income is community_income registered domestic partners or a same-sex married couple split the income for federal tax purposes including self- employment_taxes although the self-employment_tax rules contain a provision that overrides community_income treatment in the case of spouses sec_1402 of the internal_revenue_code this provision does not apply to registered domestic partners or because of the defense of marriage act to same-sex married couples if you have any questions please contact me or ---------------------at -------------------- sincerely michael j montemurro chief branch office of associate chief_counsel income_tax accounting
